Mr. Justice Sterrett,
dissenting:
This contention, involving the same questions that were presented in Penn. R. Co. v. Lippincott and others, 116 Pa. 472, hinges on the construction of article XVI., section 8, of the constitution, viz.: “ Municipal and other corporations and *563individuals, invested with the privilege of taking private property for public use, shall make just compensation for property taken, injured, or destroyed in the construction or enlargement of their works, highways, or improvements, which compensation shall be paid or secured before such taking, injury, or destruction.”
In effect, the obligation thus ordained is written into every' grant of power to take private property for railroad purposes, or for any other specified public use, and requires the grantee of that privilege to make just compensation, not only for property actually taken, as was the case under former constitutions, but also for property injured or destroyed in consequence of the legitimate exercise of the grant, in the manner, and for the purposes contemplated by the charter of the company: Penn. R. Co. v. Duncan, 111 Pa. 352. If it is insisted on, that compensation must be paid before such injury or destruction. We have, accordingly, held, very recently, in O’Brien v. Penn. S. V. R. Co., ante, 184, that if compensation for such consequential injury to adjacent real estate be not paid or secured in advance, suit may be brought immediately after the work is undertaken, in which all damages, past as well as prospective, may be recovered; that the injury, for which the constitutional remedy has been provided, is single and indivisible, and, consequently, only one action will lie therefor.
The injury to private property, no part of which is actually taken, resulting from carrying out, with reasonable and proper ■care, the public purposes for which a corporation is created and invested with the right of eminent domain, is regarded in the nature of a servitude, fastened on the injured property by the locum tenens of the commonwealth for the public benefit, for which compensation is to be made in advance, and once for all. The ■ constitution places such claims for compensation on precisely the same footing as claims for damages resulting to private property from an actual taking of a part thereof for public use. • . ,
The history of the section under consideration and the evils intended to be remedied thereby are too generally familiar to require extended notice, but in view of the importance of the subject, it may be well to state briefly how the provision, in its present form, came to be incorporated in the constitution.
*564Under the provisions of the common law, every public improvement was preceded, if necessary, by a writ of ad quod damnum to ascertain what damages, if any, subjects of the Crown would sustain thereby: 1 Black. Com., 139; but Penn’s Concessions of 1681, 3 Y. 372, had the effect of so relaxing that wholesome rule that compensation for private property taken for such public purposes as turnpikes, etc., was provided for, if at all, by the legislature, as matter of grace and not of right. Then followed the constitutional guaranty of the people themselves, substantially re-ordained in 1838, prohibiting their representatives from investing “ any corporate body or individual with the privilege of taking private property for public use without requiring such corporation or individual to make compensation to the owner or owners of said property, or give adequate security therefor, before such property shall be taken: ” Const. 1838, article VII., section 4. In the absence of special charter obligation or legislative provision more comprehensive and stringent than the section just quoted, corporations were not liable for anything short of an actual taking. In other words, without such taldng they were never liable, under that section, for what are termed consequential damages. Cases of extreme hardship arose in which private property, no portion of which was taken, was greatly damaged in consequence of the lawful exercise of corporate authority delegated for public purposes. Monongahela Navigation Co. v. Coons, 6 W. & S. 101, and O’Connor v. Pittsburgh, 18 Pa. 189, are illustrations of this. In the former, the company, under legislative authority, constructed dams in the Monongahela river, one of which caused backwater for several miles, in a tributary of that river, and greatly injured Coons’ mill located thereon. This court, reversing the judgment obtained by him for the damages, said: “The plaintiff’s mill was not taken or applied, in any legitimate sense, by the state or by the company invested with its power, nor can it be said that he was deprived of it......The state is not bound beyond her will to pay for property which she has not taken to herself for public use.” Subsequently, however, the legislature provided a remedy under which the owner of the mill was compensated for the damages resulting from the construction and maintenance¡of the dam: Mon. Nav. Co. v. Coons, 6 Pa. 379.
*565O’Connor v. Pittsburgh was a case of still greater hardship. Chief Justice Gibson declaring “ it is inequitable to injure the property of an individual for the benefit of the many,” and suggesting that the legislature should provide a remedy, said: “ To attain complete justice every damage to private property ought to be compensated by the state or corporation that occasions it, and a general statutory remedy ought to be provided to assess the value. The constitutional provision for the case of private property taken for public use extends not to the case of property .injured or destroyed; but it follows not that the omission may not be supplied by ordinary legislation. No property is taken in this instance ; but the cutting down of the street consequent on the reduction of its grade left the building useless and the ground on which it stood worth no more than the expense of sinking the surface of it to a common level. The loss to the congregation is a total one, while the gain to the property-holders in the neighborhood is immense. The legislature that incorporated the city never dreamt that it was laying the foundation for such injustice, but, as the charter stands, it is unavoidable.”
Tins is perhaps the first appeal that came from the Bench in behalf of the necessity for some general provision requiring compensation for property “ injured or destroyed,” in addition to the then existing remedy for property actually taken for public use ; and, while no general measure of relief was provided by the legislature, the subject was never lost sight of by the people until it was incorporated in the present constitution.
When the constitution of 1838 was adopted railroads were in their infancy; but they soon multiplied rapidly, and the legislature in providing liberally for their needs, on the one hand, and for the protection of private property rights, to some extent, on the other, enacted laws by which a mode of compensation was provided not only for property taken, but also for injuries resulting to the residue of a property, part of which only was taken for railroad purposes. These, together with similar provisions in special cases, were a great advance on the constitutional guaranty of 1838, which, as we have seen, required compensation only for property actually taken; but they left unprovided for cases of direct and serious injury and damage to adjacent private property, no part of which was *566actually taken for public use; and, when tbe people resolved to change their organic law, they determined to provide specially, not only for that omission, among others, but also to place the whole subject beyond the control of their representatives in the legislature. No one familiar with the history of the times or who reads the debates in the constitutional convention can for a moment doubt the accuracy of this statement.
Referring to the justice and necessity of requiring compem sation for damages to adjacent property, no part of which is taken, resulting from the construction and carefuhoperation of railroads, a distinguished delegate from Philadelphia said: “ When a railroad runs through a man’s property, close to his barn or house, you take into view the disadvantages caused by the close proximity of the road, the danger of fire, the annoyance from sparks, smoke, etc.....But, if the road was not to run through the man’s property, but near it, no matter what injury to his property, he would get just nothing: ” 3 Conv. Deb., 589. The rule as to the measure of damages, here referred to, is the familiar one adopted in Schuylkill Navigation Co. v. Thoburn, 7 S. & R. 411, and recognized in so many of our cases, among the last of which is Setzler v. Railroad Co., 112 Pa. 56, namely, the difference between what the property would have sold for before the construction of the road and what it would have sold for after the road was completed, taking into consideration the risk of fire necessarily incident to the proper and legitimate use of locomotives, and all such matters as, owing to the peculiar location of the road, may affect the convenient use and future enjoyment of the property, and excluding everything of a speculative nature.
On the same subject, the distinguished president of that body said: “ There is no reason why a man in the neighborhood of a public work, injured by the construction of it, should not recover damages just as much if his property is not taken' as if it is. For instance, the corner of a man’s farm is taken; he comes for damages. What is the injury done to him by that in the taking of his property? It is the value of the part of the farm taken; but the value of the whole has been injured; that is, his property in the vicinity of the work has been injured. He recovers damages every day for that; and yet, if it so happens that they must go just an inch outside of the corner of *567his farm, and he may be equally injured, he cannot, under this blind clause, as I may call it, in our present constitution, recover a dollar of damages. Sir, let us try and regulate that, and restore it to the reason and the experience and protection of the common law, by providing that when these works are made, the property injured by them, whether part of that property is taken or not, shall be entitled to .recover damages; that is, if the value of the property in the neighborhood is depreciated, its owners shall recover the difference between what the property would have sold for before the work, and what it would sell for afterwards: ” 3 Conv. Deb., 597.
These learned gentlemen not only “ understood the meaning of words,” but they accurately voiced the views and purposes of those who framed the section in question, and also of the people by whom it was ratified.
Another phase of the evil, just referred to, was the injury to abutting property owners by the authorized location and maintenance of railroads on streets and other public highways. In a long line of cases, prior to the adoption of the present constitution, commencing with the Phil. & Trenton Railroad Co., 6 Wh. 25, it was held that the constitutional provision of 1838 did not prohibit the legislature from granting to a railroad company the privilege of constructing and operating a railroad on public streets or highways without requiring compensation to be made to abutting property owners, and, however much their property might be injured and depreciated in consequence thereof, they were without redress. Cleveland & Pittsburgh Railroad Co. v. Speer, 56 Pa. 325, is a case in which a verdict for $1,362.50 damages, caused by noise, smoke, offensive smells, etc., whereby plaintiff was deprived of the proper enjoyment of his dwelling, etc., was set aside, because the railroad company was lawfully occupying the street without any obligation to make compensation for any injury resulting from the legitimate operation of its road.
These are some of the evils that called loudly for a constitutional remedy; and, from the history of the section adopted, and everything connected therewith, it is perfectly clear that it was the purpose of its framers, as well as the people they represented, to prevent the building of railroads or the prosecution of any great public enterprise at the involuntary ex*568pense or sacrifice in property of any private citizen, either for construction, maintenance, or operation. This is so plainly written on every page of that history that the wayfarer, though not learned in the law, cannot fail to read and understand.
In view of all the foregoing and other considerations, it was deemed just and equitable to make general and permanent provision for compensation for property injured or destroyed without actual taking, as well as for property taken for public use. The result was the adoption of the 8th section, first above quoted. As we have already seen, it differs materially from the old provision, not only in form, but in comprehensiveness. While the former is merely an inhibition on the legislative power to delegate the right of eminent domain, the latter, without restricting the exercise of that power, defines a class of persons, artificial and natural, and makes it obligatory on them to conrpensate the owners of property either taken, injured or destroyed in the lawful prosecution of the work or business for which they are respectively invested with the right of taking private property for public use.
From what has been said it might appear strange there should ever have been any serious difference of opinion as to the meaning of the section; but, while those affected by it knew they were bound, as before, to pay for property actually taken, there was a backwardness on the part of some in recognizing the just measure of their obligation to persons whose property had been injured, but not taken, by them in the exercise of their corporate authority, and accordingly several cases arose, involving the question of liability for injuries to the residue of property, part of which had been taken, and also cases grounded solely on injuries to adjacent private property without any taking. Pusey v. Allegheny City, 98 Pa. 522, is an instance of the former. In that case, after reciting the section under consideration, it is said: “ This is an advance upon the limitation of the right of eminent domain as found in the Bill of Rights, both of the present constitution and that of 1838. Corporations in whom the legislature has vested this right are by this section made liable for damages resulting to private property from the construction, use or alteration of their works, ways or improvements; in other words, to such damages as are ordinarily called consequential. This being *569now the supreme law of the land, it must govern the case under consideration, and it is idle to recur to decisions and legislation, the authority of which, as to all present and future cases, is by this provision annulled.” Other cases of the same class might be cited, in which the same construction is recognized and adopted, viz., that compensation is to be made for injuries resulting from the use or operation as well as from the construction or enlargement of public improvements, but it is unnecessary. That construction had become so generally understood and acquiesced in that, in Penn. R. Co. v. Duncan, supra, a case grounded solely on injury resulting partly from construction, but chiefly from legitimate operation of the railroad, counsel did not think worth while to insist on the position that the constitution makes no provision for injuries resulting from operation, but only from construction of the road, strictly considered. The property in that case, shown to have been injured to the extent of $20,000, almost exclusively by the operation of the road, is also situated on the north side of Filbert street near the company’s viaduct, but, like the plaintiff’s in this case, no part of it was taken or even touched by the railroad. The case was confessedly one in which plaintiff would have been utterly remediless except for the word “injured” in the section under consideration.
Pittsb. Junction Railroad Co. v. McCutcheon, 18 W. N. 527, was also a case involving simply the question of injury, without any taking whatever. The plaintiff below was tenant for a term of years of the property injured by the construction and legitimate operation of the company’s elevated road in the city of Pittsburgh. Under the old constitution he would have been absolutely remediless. The action as amended and tried was case, grounded solely on the word “ injured.” There was a verdict in his favor for $1,116; and, on writ of error to this court, the judgment was affirmed in a per curiam opinion by the present Chief Justice, in which it is said, inter alia: “ Under the new constitution the plaintiff was entitled to compensation for all the damages, direct and consequential, which he suffered or might'suffer in consequence of the building and operation of defendant’s road.” The word operation was not inadvertently used in that case. The plaintiff’s claim for damages, like the claim in Railroad v. Duncan, supra, depended *570almost entirely on the question whether the company was liable for injuries resulting from the use or operation of its road. All the rulings of the court, so far as they were excepted to and assigned for error, were affirmed. One of them was the refusal of the court to charge as requested: “That no damages can be recovered in this action for injuries resulting from the operation of the road after its construction.” Another was the refusal to charge, “that damages arising from noise, smoke and dirt in the passage and re-passage of trains upon the road, are not to be taken into consideration in estimating plaintiff’s damages in this case.” Another was, in charging that “the ordinary danger from accidental fires to the buildings, not resulting from negligence, and generally, all such matters as, owing to the peculiar location of the road, may affect the convenient and future enjoyment of the property, are proper subjects for consideration.”
These and other rulings, to the same effect and in full accord with previous deliverances of this court, were affirmed without dissent. They are quoted at some length, because the elements of damages and the principles involved are, in my judgment, identically the same as in the present case, and the cases of Penn. R. Co. v. Lippincott and others, supra.
The present suit was brought by the owner of house and lot No. 1711, fronting on the north side of Filbert street, Philadelphia, to recover damages for injuries resulting from the construction and legitimate use of the company’s viaduct or elevated railroad as a public highway for the transportation of passengers and freight. The road, known as the Filbert street extension, commences near Thirty-second and Market streets, and running eastwardly crosses the Schuylkill opposite Filbert street, and thence east, longitudinally and over the cartway of that street, to a point near Twenty-second street, where it leaves the street and runs thence along the south line thereof to Fifteenth street at Broad street station. From the river to the point where it curves and passes to the south side of the street, the superstructure over the cartway of the street is supported by a sufficient number of high iron pillars sei in the street, near the sidewalks thereof, leaving the cartway as well as the sidewalks otherwise unobstructed. From the point where it passes to the south side of the street, the superstructure rests upon *571substantial brick walls, about twenty feet high, and arches spanning the intervening cross streets. From the river to Twenty-second street the northerly side of the viaduct is a few feet. south of the north line of Filbert street, and from the curve where it leaves the street to its terminus at the station it runs parallel with and fifty-one feet from the northerly side thereof.
The proof of material and direct damage to plaintiff’s property, resulting from the construction of the viaduct, the noise of over 1400 passing and repassing trains daily, the consequent emission of steam, sparks, cinders, smoke, etc., and vibration to the extent of crackiñg the walls of the house, was clear and convincing. According to the testimony, the effect on the house was such as greatly to impair its value and render it almost uninhabitable; and, under a fair and impartial charge submitting the question of damages to the jury, the verdict was in favor of plaintiff for $4,980, from 30 to 40 per cent, of the estimated value of the property before the road was constructed.
Relying on the recent ruling in Penn. R. Co. v. Lippincott and others, supra, it is now proposed to reverse the judgment and virtually hold, as was done in that ease, that, as to this and all similar cases, the constitutional obligation, to make just compensation for private property injured in consequence of the exercise of authority delegated to the company for the public benefit, is a mere rope of sand, notwithstanding that obligation is virtually written into the only warrant the company has for doing what it has done in the pasjj, and what it may rightfully do in the future.
It is thus apparent that the question is one of more than ordinary importance and far reaching in its consequences. With great deference to the judgment of those who see the matter in a different light, I have therefore ventured to cite some authorities and offer some suggestions, bearing on the construction of the section in question and in support of what appears to me the manifest justice and legality of the judgment of the court below.
For some time prior to the ruling in Penn. R. Co. v. Lippincott et al., supra, and especially after the decisions in the Duncan and McCuteheon cases, supra, it was confidently believed that every doubt as to the meaning of that section had been dis*572pelled, and that thenceforth the just and equitable provisions of the constitutional obligation to make compensation, not only for property taken, but also for property injured or destroyed, by those “invested with the privilege of taking private property for public use,” would be enforced in the same spirit of fairness and justice in which they were conceived and afterwards adopted by the people as part of their organic law; and that, too, without stopping a single wheel, or relegating anybody to that dreaded “ Utopia where the whistle of the locomotive, the hum of the spindle, and the ring of the hammer are never heard.” But, that well grounded belief, warranted, as I think, alike by the language of the constitution and repeated deliverances of this court, was at least sadly shaken by the decision referred to. If time permitted it would not be difficult to show that it is contrary to the spirit, if not to the letter of the constitution, and in a very large class of cases, subversive of rights of property guaranteed by that instrument.
Plaintiff in that case, and three other property owners, all on the north side of Filbert street, claiming to be within the protection of the constitution, severally brought suits for damages resulting, as in the case of the present plaintiff, from the construction and legitimate use of the company’s road, and after fair trials, in which the court below followed the previous rulings of this court in the cases referred to, they obtained verdicts aggregating over 129,000, which, on writs of error, were set aside; the majority holding, in substance, that inasmuch as “ no part of plaintiff’s property, nor any right of way or other appurtenance thereunto belonging has been taken or used in the erection or construction of said viaduct,” there has not, nor could there be, any injury to their property resulting from the construction of the viaduct; and, as to damages caused by the maintenance and proper use of the road for its intended purposes, there could be no recovery, because adjacent property thus injured is not within the protection of the constitution. The sum and substance of that decision is, that notwithstanding plaintiffs below were confessedly injured, and damaged to a very large amount by the company’s exercise of delegated authority, they were as remediless as they would have been under the old constitution.
Such a narrow construction of the section under considera*573tion. was never dreamed of by those who took an active part in moulding it into its present form, as the debates of the convention will show; nor was it so understood by the people who adopted it; nor is it the construction theretofore clearly recognized and adopted by this court in several cases, some of which have been specially mentioned.
The crowning vice of the construction is in restricting the words “injured or destroyed” to such injuries as result wholly from construction alone, and holding there can be no recovery for injuries resulting from the use of the road for the very purposes for which its construction was authorized by the legislature. If such substantial and permanent structures were designed to be temporary things of beauty on which to feast the eye, there might be some reason in this; but who does not know that they are to be maintained perpetually in the prosecution of the business for which the company was incorporated ? In the case of actual taking, whereby the company acquires an easement or right of way over the property appropriated, the purpose for which the servitude is thus fastened upon the land, the duration and manner of enjoyment, the injury to remaining land resulting therefrom, are all taken into consideration. Why should not this be done also, where there is a direct and manifest injury unaccompanied by actual taking? It was so held in the cases of Railroad v. Duncan and Railroad v. McCutcheon, supra, both of which were cases of injury resulting from operation of the respective roads without any taking. It may be asserted without fear of successful contradiction that in principle they are both identical with the present and other Filbert street cases. How comes it then that the judgment for damages to Duncan’s property on the same side of Filbert street was affirmed, and the judgments in favor of Lippincott and others, for precisely the same kind of damages, are reversed ? It was only because of a radical and unwarranted departure from the theretofore recognized and correct construction of the section in question, which, as we have seen, was intended to protect private property from virtual confiscation to the extent that it is directly and necessarily damaged for the public benefit and the benefit of the locum tenens of the state.
This unjust and inequitable result was made possible only *574by ignoring, or rather reversing, the cardinal rules of construction applicable to remedial statutes, and more particularly to constitutional provisions for protection of person or property. .The object of construction, as applied to the latter, is to give effect to the intent of its framers and the people in adopting it. The words of a constitution, being the language of the people, are to be taken in their popular, natural, and ordinary meaning, rather than in a strictly literal, or in a technical sense, unless the context, or the very nature of the subject, indicates otherwise:, Cooley Const. Lim., 55; 1 Story Const., 400. Speaking of the duty of resolutely upholding provisions intended for security of person or property, Mr. Justice Bradley, in Boyd v. United States, 116 U. S. 685, says : “ Illegitimate and unconstitutional practices get their first footing in that way, namely, by silent approaches and slight deviations from legal modes of procedure. This can only be obviated by adhering to the rule that constitutional provisions for the security of person and property should be liberally construed. A close and literal construction deprives them of half their efficacy and leads to gradual depreciation of the right as if it consisted more in sound than in substance. It is the duty of courts to be watchful for the constitutional rights of the citizen, and against any stealthy encroachments thereon. Their motto should be, obsta principiis.”
Our own books are full of cases illustrating the wisdom and justice of the rule referred to. In Buckwalter v. Bridge Co., 38 Pa. 281, the company’s charter provided that if the bridge was located “ within half a mile ” of Buckwalter’s ferry, referees should be chosen “to assess the damages which said Buckwalter may sustain by reason of the erection of said bridge.” The referees found that the ferry would “be depreciated by reason of the erection of said bridge, as proposed, within half a mile of said ferry, by diversion of the travel thereupon,” and they accordingly assessed the damages at $1,200. The award was excepted to and set aside because “ diversion and loss of travel” were not such an injury as is contemplated •by the words of the charter; but, this court sustained the construction given by the referees to' the words, “ by reason of the erection of said bridge,” and reinstated the award, holding that these words comprehended the purpose for which the *575bridge was erected and the nse intended to be made of it, and hence the owner of the ferry was entitled to compensation for the depreciation of his ferry resulting from the diversion of travel from it to the bridge.
If the court had been disposed to stick in the bark and adopt a narrow but perhaps literal construction of the bridge company’s charter, it might have impaled the ferryman on a very sharp point, by holding that the words of the charter meant damages resulting solely from the erection of the bridge, and not from the use of it after it was erected, but such a construction would have been manifestly erroneous and unjust.
Again, in Lycoming Gas and Water Co. v. Moyer, 99 Pa. 615, the charter provided that, “if in the location of said works an injury shall be done to private property and the parties cannot agree,” viewers shall be appointed, etc. The company having located its works with the view of utilizing, in part, the water of a certain stream, whereby, when the works were put in operation, the flow of water from the stream through a mill-race below was considerably diminished, it was held that the owner of the mill-race, though not injured by the location of the works, strictly considered, was nevertheless within the protection of the obligation of the company to make compensation for injury to private property done “in the location of” its works, and therefore entitled to damages for the injury he had suffered, and would thereafter sustain, by the diminution of flow in his race, estimated on the footing of the continuing and permanent use to which part of the water of the stream was intended to be applied. Authorities, of like import, might be multiplied almost indefinitely, showing conclusively that remedial statutes intended to protect private rights, are never narrowly and literally, but always liberally construed, so as to effectuate the object intended; but those already cited must suffice. The rule of construction for which I contend is distinctly recognized by our brother Paxson in the very recent case of Chester County v. Brower, 117 Pa. 647, wherein, referring to the same section now under consideration, he says: “ The language of the constitution is to be construed liberally, so as to carry out and not defeat the purpose for which it was adopted.” If the slightest degree of that liber*576ality had been exercised in this case, the plaintiff below, damaged to the extent of nearly 15,000 as established by the verdict of the jury, could not have been turned out of court without a cent.
In the opinion of the majority, in this case, the question is suggested: “ Whether in case a natural person were the owner of this road and were operating it in the manner that the defendant company are now doing, he would be responsible to plaintiff for damages?” and it is promptly answered in the negative, “ for the reason.....that he would have a right to the reasonable use and enjoyment of his property, and if in such use, without negligence or malice, a loss unavoidably falls upon his neighbor, he is not liable in damages therefor.” This is a broad and sweeping proposition; and, in view of the established facts of this case, I venture, with great respect and deference, to suggest that it is as unsound' as it is broad. If a private person can acquire control of property on one side of a populous street, in the heart of a city, and so use it, for an extraordinary purpose, as to permanently damage property on the opposite side of the street to the extent of 30 to 40 per cent, of its market value, and not be liable, the maxim, Sic utere tuo ut alieno non laedas, is practically obsolete and the law of nuisances must be modified accordingly: Pollock on Torts, 330; Wood on Nuisances, 577, 584, 603, 679, 693; Pottstown Gas Co. v. Murphy, 39 Pa. 257; Bridge Co. v. Guisse et al., 35 N. J. L. 558, 564.
Conceding, for argument’s sake, that the word injury, or “ injured,” as used in the constitution, means “ such a legal injury as would be the subject of an action for damages at common law,” and that “ for such injuries both corporations and individuals now stand upon the same plane of responsibility,” it is very clear that the facts of this case, as established by the verdict, unquestionably furnish the grounds for such an action ; and if it were not for the authority, vested in the railroad company by the legislature, to do the acts complained of, for the public benefit, such action would undoubtedly lie against it. But, as we have seen, the company’s warrant to do these acts is coupled with the obligation to make compensation for the injuries resulting therefrom; and hence it should be required to do so.
*577The argumentan ab' inconvenienti, that if the Filbert street property owners were permitted to recover, the door would be thrown wide open to every property owner, at every point of the compass, and “as far as the whistle of the locomotive can be heard or its smoke can be carried,” to bring suit for damages, is more imaginary than real; and it may be answered by the fact that the road has been completed and in operation for about seven years, and no such suits have ever been heard of, nor is it likely that they ever will be, because under our recent ruling in O’Brien v. Railroad Co., supra., all such actions are now barred by lapse of time. But, if it were otherwise, what have such considerations to do with the construction of a clause in the constitution ? Surely it is not to be so construed as to exclude meritorious claimants who are within its protection, because possibly the number of claimants might happen to be undesirably large. It is well settled, moreover, that there never can be any recovery for remote, uncertain, and speculative damages.
This contention involves other matters worthy of special notice, but want of time precludes their consideration at present. Enough has been said, however, to show that the departure, as I regard it, in Penn. R. Co. v. Lippincott and others, was a mistake that ought to be promptly corrected ; and I would therefore unhesitatingly affirm this judgment.'